Sheewood, J.
This cause originated in Christian county. Indicted there for an assault with intent to kill one William McElhaney, defendant changed his venue to Greene county, where, upon trial, his conviction and sentence followed, and he appeals to this court.
The indictment is valid on its face, and the' record proper regular, which must result in an affirmance of the judgment, because the bill of exceptions was filed in vacation and no order of record entered in term time permitting the filing of the bill in vacation was made. State v. Berry, 103 Mo. 367; R. S. 1889, sec. 2168; State v. Ryan, 120 Mo. 88.
All concur.